Citation Nr: 1022875	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left wrist 
disorder.

4.  Entitlement to an initial compensable disability rating 
for cervical and bilateral trapezius myositis and 
degenerative joint disease (DJD) at C2-C3 level.

5.  Entitlement to an initial compensable disability rating 
for right ankle sclerotic area distal metaphysis.

6.  Entitlement to an initial compensable disability rating 
for right knee anterior cruciate ligament partial tear.

7.  Entitlement to an initial compensable disability rating 
for left knee partial tear of anterior cruciate ligament and 
the anterolateral meniscus.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active service from January 1999 to 
January 2000 and from July 2002 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico.  In a November 2006 rating 
decision, the RO, inter alia, granted service connection for 
left and right knee disorders and assigned a noncompensable 
disability rating for each disorder.  In a March 2007 rating 
decision, the RO, inter alia, denied service connection for a 
right foot disorder, a right shoulder disorder, and a left 
wrist disorder; and granted service connection for cervical 
and bilateral trapezius myositis and DJD at C2-C3 level, and 
assigned a noncompensable disability rating, and for right 
ankle sclerotic area distal metaphysic, also assigning it a 
noncompensable disability rating.

The issues of higher initial ratings for right and left knee 
disorders are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no medical evidence of current diagnoses of a 
right foot disorder, a right shoulder disorder, or a left 
wrist disorder.

2.  Prior to January 31, 2007, the Veteran's service-
connected cervical and bilateral trapezius myositis and DJD 
at C2-C3 level were manifested by forward flexion of his 
cervical spine to 45 degrees with no pain on motion and no 
lack of endurance or fatigue with repetitive motion.

3.  As of January 31, 2007, the Veteran's service-connected 
cervical and bilateral trapezius myositis and DJD at C2-C3 
level were manifested by muscle spasms and tenderness not 
resulting in abnormal gait or abnormal spinal contour.  

4.  This is no evidence of moderate or marked limitation of 
motion, or of any functional loss, in the right ankle. 


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A right shoulder disorder was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  A left wrist disorder was not incurred or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

4.  Prior to January 31, 2007, the criteria for an initial 
compensable disability rating for cervical and bilateral 
trapezius myositis and DJD at C2-C3 level, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2009).

5.  As of January 31, 2007, the criteria for an initial 
disability rating of 10 percent, but not greater, for 
cervical and bilateral trapezius myositis and DJD at C2-C3 
level, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2009).

6.  The criteria for an initial compensable disability rating 
for right ankle sclerotic area distal metaphysis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August 2006 and 
January 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, in the August 2006 and January 2007 VCAA 
letters, the RO informed the Veteran that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, he has received all required notice in this 
case, such that there is no error in content. 

The Board notes that issues regarding the Veteran's cervical 
spine and right ankle stem from initial rating assignments.  
In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that an appellant's filing 
of a notice of disagreement (NOD) regarding an initial 
disability rating or effective date, such as the case here, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice 
requirements.  Indeed, the Court has determined that to hold 
that 38 U.S.C.A. § 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, as the case here, the Veteran is entitled to pre-
decisional notice concerning all elements of the claims, 
including the downstream disability rating and effective date 
elements.  Moreover, if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why the 
lack of notice is not prejudicial - i.e., harmless - error.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the Veteran does not contend, nor does the 
evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  Specifically, the RO correctly issued the August 
2006 and January 2007 VCAA notice letters prior to the 
November 2006 and March 2007 determinations on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  The Veteran also 
submitted statements throughout the course of the appeal in 
support of his claim.  He also has been provided VA 
examinations in connection with his claim.  Thus, any 
presumption of prejudice has been rebutted.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran has submitted 
statements in support of his claim.  The Veteran also has 
been provided VA examinations in connection with his claim.  
Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  

38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) recently 
emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends that he has disorders of 
the right foot, right shoulder, and left wrist that were 
incurred incurred in service.  See, e.g., notice of 
disagreement (NOD) dated in August 2007.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, VA outpatient treatment records and 
private medical records are negative for any disorders of the 
right foot, right shoulder, and left wrist.  A VA examination 
dated in January 2007 also showed negative examinations of 
the right foot, right shoulder, and left wrist.  At that 
time, the Veteran reported pain that had been present since 
1999.  While the Veteran is competent to state that he 
suffered from symptomatology of the right foot, right 
shoulder, and left wrist, there must be competent medical 
evidence where the determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  In this regard, the 
Board emphasizes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez- Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).

Thus, absent evidence of a current disability, service 
connection cannot be granted for disorders of the right foot, 
right shoulder, and left wrist.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.     

The Board notes that, while the Veteran's STRs contain 
documentation of complaints of pain in his right foot in 
November 1999, and complaints of right shoulder and left 
wrist pain in July 2004, there is no documentation of further 
complaints during the Veteran's remaining time in service.  
Moreover, his separation examination dated in May 2006 noted 
no clinical findings regarding his right shoulder and left 
wrist.  Although the May 2006 separation examination report 
indicated bilateral pes planus, the January 2007 VA examiner 
found no flat feet or other deformity with the Veteran's 
feet.  Thus, the Board must find that the STRs, as a whole, 
provide negative evidence against this claim.  

The Board emphasizes that, while the Veteran is competent to 
report symptoms of disorders of the right foot, right 
shoulder, and left wrist, he is not competent to render an 
opinion as to the medical etiology of any such disorders, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  While the Veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Analysis - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, July 
2, 2006) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when his disabilities have been more severe 
than at others.  See again Fenderson, 12 Vet. App. at 125-26. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

A.  Cervical and Bilateral Trapezius Myositis and DJD at C2-
C3 Level

Here, the Veteran seeks an initial compensable disability 
rating for his service-connected cervical and bilateral 
trapezius myositis and DJD at C2-C3 level, currently rated 
under Diagnostic Code 5242 (degenerative arthritis of the 
spine).  38 C.F.R. § 4.71a.  This rating is effective from 
July 2, 2006.  The Board notes that the criteria for spine 
disorders were amended in September 2002 and September 2003.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 Fed. 
Reg. 51,454 (August 27, 2003).  In this case, the Veteran's 
original claim for his cervical spine disorder  was received 
in November 2006, subsequent to the final amendments.  Thus, 
only the most current version of the rating criteria (i.e., 
the September 2003 amendments) is applicable. 

Pursuant to the rating criteria that pertain to disabilities 
of the spine, Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  The General Formula 
pertains to spine disabilities with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 10 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees, but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees, but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees; or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent disability rating is warranted when 
there is forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.  A 
40 percent disability rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
maximum 100 percent disability rating is warranted when there 
is unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 - 5243.

Initially, at a September 2006 VA general examination, the 
Veteran had forward flexion of his cervical spine to 45 
degrees.  There was no pain on motion and no lack of 
endurance or fatigue with repetitive motion.  See VA 
examination report dated in September 2006.  In January 2007, 
the Veteran underwent another VA examination of his cervical 
spine.  He complained of fatigue, stiffness, spasms, and pain 
with radiating pain to the shoulders.  Upon examination, he 
was found to have spasms and tenderness, but no atrophy, 
guarding, or weakness.  He had a normal gait.  The Veteran 
had forward flexion of his cervical spine to 45 degrees; 
extension to 45 degrees, with pain beginning at 30 degrees 
and ending at 45 degrees; lateral flexion to 45 degrees; 
lateral rotation at 80 degrees.  Motor and sensory 
examinations were normal.  X-ray results showed straightening 
of the normal cervical lordosis, which can be secondary to 
muscle spasm or can be positional.  See VA examination report 
dated in January 2007.  

Thus, resolving any doubt in the Veteran's favor, in 
accordance with the January 2007 VA examination findings of 
spasms and tenderness, but no abnormal gait or abnormal 
spinal contour, the Board finds that a higher 10 percent 
disability rating is warranted for the Veteran's cervical and 
bilateral trapezius myositis and DJD at C2-C3 level under 
Diagnostic Code 5242.  38 C.F.R. § 4.3.

However, the Board finds no basis to award a disability 
rating greater than 10 percent for the Veteran's cervical 
and bilateral trapezius myositis and DJD at C2-C3 level.  
38 C.F.R. § 4.7.  In this respect, the Veteran's cervical 
spine does not exhibit forward flexion greater than 15 
degrees, but not greater than 30 degrees; a combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  

In summary, the Board finds that the evidence favors an 
initial disability rating of 10 percent, but no greater, for 
the Veteran's cervical and bilateral trapezius myositis and 
DJD at C2-C3 level, as of January 31, 2007, the date a VA 
examination found the Veteran to have muscle spasm and 
tenderness in his cervical spine.  38 C.F.R. 
§ 4.3.  

The Board adds that it does not find that the Veteran's 
cervical and bilateral trapezius myositis and DJD at C2-C3 
level should be increased for any other separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 125-26.  Here, the Board finds the 
Veteran's 10 percent rating granted in this case is only 
effective from January 31, 2007, the date a VA examination 
found spasm and tenderness in his cervical spine, but not 
resulting in abnormal gait or abnormal spinal contour.  There 
is no basis to further stage this rating.  Here, there is no 
evidence of record indicative of a 10 percent rating prior to 
the January 2007 VA examination.  Consequently, the 10 
percent rating will be assigned from the date of the VA 
examination on January 31, 2007.  Fenderson, supra.

B.  Right Ankle Sclerotic Area Distal Metaphysis

The Board now turns to analysis of the evidence regarding the 
Veteran's right ankle disorder.  In this case, the Veteran 
contends his right ankle disability warrants a higher 
disability rating.  The Veteran's right ankle sclerotic area 
distal metaphysis is currently rated as zero percent 
disabling, effective July 2, 2006, under Diagnostic Code 5271 
(limited motion of ankle).  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned when there is moderate limitation of ankle motion.  
A maximum 20 percent rating is awarded for marked limitation 
of ankle motion.  Normal range of motion for the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
as set forth at 
38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

A review of the evidence of record finds no support for the 
Veteran's claim to a compensable disability rating for right 
ankle sclerotic area distal metaphysis.  38 C.F.R. § 4.7.  
Specifically, during a January 2007 VA examination of his 
ankle, the Veteran indicated that he had twisted his ankle 
when he stepped into a hole.  He also had a second twist of 
his ankle during his second period of service.  He indicated 
that his ankle had been stable since onset.  There was no 
complaint of symtomatology.  His range of motion in his right 
ankle was zero to 20 degrees in dorsiflexion, with no pain on 
motion and no additional loss of motion with repetitive use 
of the joint; and zero to 45 degrees in plantar flexion, with 
no pain on motion and no additional loss of motion with 
repetitive use.  He was found to have crepitus in the right 
ankle, but there was no instability or abnormality.  See VA 
examination report dated in January 2007.  Since then, VA and 
private treatment records reveal no further complaints 
regarding the right ankle, and there have been no further 
assertions from the Veteran that his right ankle disorder has 
worsened.

Thus, there is no evidence to support a compensable 
disability rating based on consideration of limitation of 
motion with functional loss as the Veteran exhibits a normal 
range of motion in his right ankle, and has not exhibited 
symptoms of moderate limited motion of the right ankle or of 
any functional loss, even when accounting for the factors of 
functional loss.  

Overall, the Board finds no basis to award an initial 
compensable evaluation considering complaints of functional 
loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board also finds that other diagnostic codes for ankle 
disorders are not more appropriate because the facts of this 
case do not support their application.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (ankylosis of the ankle), 
Diagnostic Code 5272 (ankylosis of the subastragalar or 
tarsal joint), Diagnostic Code 5273 (malunion of the os 
calcis or astragalus), and Diagnostic Code 5274 
(astragalectomy).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for right ankle sclerotic area distal metaphysis under 
Diagnostic Code 5271.  38 C.F.R. § 4.3. 

The Board adds that it does not find that the Veteran's right 
ankle sclerotic area distal metaphysis should be increased 
for any other separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App at 125-26.  
Since the effective date of his award, the Veteran's right 
ankle sclerotic area distal metaphysic has never been more 
severe than contemplated by its existing rating, so the Board 
cannot "stage" his ratings in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's cervical and bilateral 
trapezius myositis and DJD at C2-C3 level and his right ankle 
sclerotic area distal metaphysic markedly interfere with his 
ability to work.  Furthermore, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disabilities by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER

Service connection for a right foot disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left wrist disorder is denied.

Prior to January 31, 2007, the criteria for an initial 
compensable disability rating for cervical and bilateral 
trapezius myositis and DJD at C2-C3 level is denied.

As of January 31, 2007, a disability rating of 10 percent for 
cervical and bilateral trapezius myositis and DJD at C2-C3 
level is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial compensable disability rating for right ankle 
sclerotic area distal metaphysic is denied.


REMAND

Before addressing the merits of the issues regarding the 
Veteran's right and left knees, the Board finds that 
additional development of the evidence is required.

In this case, there are no medical treatment records 
concerning the Veteran's right and left knees in the claims 
file since August 2007.  However, evidence of record shows 
that the Veteran received treatment for complaints of his 
left knee in the earlier parts of 2007, and he may have 
continued to receive such treatment after August 2007.  He 
also has complained of continuing pain in his right knee.  
VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of additional treatment for his knees would be 
relevant to the Veteran's claim, the RO should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.

Additionally, VA examinations are needed to determine the 
current nature, severity, and condition of the Veteran's 
right and left knee disabilities.  Since the Veteran's last 
VA examination in September 2006, he has continued to 
complain of pain in his knees, including buckling and 
weakness in his left knee, and has received physical therapy 
and undergone surgery for his left knee.  See, e.g., VA 
treatment records dated in March 2007, May 2007, and June 
2007.  These complaints may be indications that his right and 
left knee disabilities have worsened, and an examination is 
needed to determine whether this is the case. Moreover, as 
noted above, the Veteran's last VA examination was in 
September 2006, over three years ago.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (determining that the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month-old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).  More recent 
examinations would provide more accurate and current 
information on the condition of the Veteran's knees.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any additional relevant 
treatment at a VA medical center (VAMC) 
since August 2007.  If so, obtain all 
pertinent records of any medical treatment 
for the Veteran's right and left knees 
from the appropriate VAMC dated from 
August 2007 to the present.  If there are 
private treatment records, request that 
the Veteran furnish signed authorizations 
for the release to the VA of these private 
medical records in connection with each 
non-VA source he identifies.  Copies of 
the medical records not already in the 
claims folder from all sources should be 
requested.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file. Further, if 
requests for any private treatment records 
are unsuccessful, VA should inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009). 

2.  Schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to assess the current severity 
of his right knee anterior cruciate 
ligament partial tear.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences to 
his claim for a higher rating.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.  The 
examiner must indicate whether such review 
was accomplished. 

The examination should include any 
diagnostic testing or studies deemed 
necessary, to include X-rays.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the Veteran, the 
examiner should discuss all impairments 
associated with the right knee anterior 
cruciate ligament partial tear, including 
the range of motion in the knee (extension 
to flexion); and all other associated 
functional impairment, including 
pain/painful motion, more or less movement 
than normal, weakened movement, 
premature/excess fatigability, 
incoordination, swelling, and deformity or 
atrophy from disuse, etc.  Further, if 
possible, the examiner should specify any 
additional range-of-motion loss due to any 
of these factors, especially during 
prolonged, repetitive use of the knee or 
when the Veteran's symptoms are most 
prevalent (e.g., during "flare-ups").  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The examiner also should indicate whether 
the Veteran has instability or subluxation 
in his right knee, and, if he does, the 
extent and severity of it (e.g., 
slight, moderate, or severe).

Finally, the examiner should indicate the 
effect the Veteran's right knee disorder 
has on his ability to obtain and maintain 
gainful employment.  

3.  Schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to assess the current severity 
of his left knee partial tear of anterior 
cruciate ligament and the anterolateral 
meniscus.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  The claims file, including 
a complete copy of this remand, must be 
made available for review of the Veteran's 
pertinent medical history, including, 
in particular, the records of his recent 
treatment.  The examiner must indicate 
whether such review was accomplished. 

The examination should include any 
diagnostic testing or studies deemed 
necessary, to include X-rays.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the Veteran, the 
examiner should discuss all impairments 
associated with the left knee partial tear 
of anterior cruciate ligament and the 
anterolateral meniscus, including the 
range of motion in the knee (extension to 
flexion); and all other associated 
functional impairment, including 
pain/painful motion, more or less movement 
than normal, weakened movement, 
premature/excess fatigability, 
incoordination, swelling, and deformity or 
atrophy from disuse, etc.  Further, if 
possible, the examiner should specify any 
additional range-of-motion loss due to any 
of these factors, especially during 
prolonged, repetitive use of the knee or 
when the Veteran's symptoms are most 
prevalent (e.g., during "flare-ups").  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The examiner also should indicate whether 
the Veteran has instability or subluxation 
in his left knee, and, if he does, the 
extent and severity of it (e.g., 
slight, moderate, or severe).

Finally, the examiner should indicate the 
effect the Veteran's left knee disorder 
has on his ability to obtain and maintain 
gainful employment.  

4.  Readjudicate the Veteran's claim for 
an initial compensable disability rating 
for right knee anterior cruciate ligament 
partial tear and his claim for an initial 
compensable disability rating for left 
knee partial tear of anterior cruciate 
ligament and the anterolateral meniscus
in light of the physical examinations 
provided to the Veteran and any additional 
medical evidence received since the 
December 2007 statement of the case (SOC).  
If the claims are not granted to the 
Veteran's satisfaction, send him a 
supplemental SOC (SSOC).  It must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  The Veteran 
should be given an opportunity to respond 
to the SSOC before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals 


for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


